Citation Nr: 0118804	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1984 to 
October 1987 and from September 1990 to August 1991.  He 
served in the Southwest Asia Theatre of Operations from 
November 1, 1990, to June 27, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not yet ready for appellate review.  In his 
January 2000 substantive appeal, the appellant indicated that 
he desired a hearing at the RO before a member of the Board.  
In an August 2000 statement, the appellant requested a Board 
videoconference hearing.  In September 2000 the appellant 
contacted the RO by telephone and again requested a Board 
videoconference hearing instead of a Travel Board hearing.  
In a December 2000 statement, the appellant stated that he 
was being treated at the VA Medical Center in Augusta, 
Georgia, for the following three months.  He provided an 
address in Augusta, Georgia.  A February 6, 2001 letter, from 
a VA therapist at the VAMC in Augusta, Georgia, indicates 
that the appellant successfully completed a treatment program 
on that date.  An undated VA Form 119, Report of Contact, 
indicates that the appellant was inquiring about the status 
of his videoconference hearing and states that the appellant 
was on his way to Biloxi, Mississippi to enter treatment.  
The address noted for the appellant is his address in Benoit, 
Mississippi, which he used prior to being treated in Augusta, 
Georgia.

In an April 24, 2001 letter, sent to the appellant's 
temporary address in Augusta, Georgia, the RO stated that the 
appellant's Board videoconference hearing would be held on 
May 23, 2001.  The letter added that, if the appellant failed 
to accept the videoconference hearing by May 7, 2001, he 
would be scheduled for a Travel Board hearing.

In a May 10, 2001 letter, the appellant's representative 
stated that the appellant had no further evidence to submit 
and requested that the RO "prepare the claim for disposition 
before the Board of Veterans['] Appeals Travel Board."  On 
May 14, 2001, the appellant's file was transferred to the 
Board based on the Board's request "in connection with [the 
appellant's] upcoming hearing with a traveling member of the 
Board."  On May 23, 2001, it was noted that the appellant 
"fail[ed] to report" for his Board videoconference hearing.

Because the appellant has not been provided a hearing in 
accordance with the May 10, 2001 letter from the appellant's 
representative and the April 24, 2001 letter from the RO, it 
is appropriate to remand this case for due process reasons.

Further, on July 3, 2001, the Board received from the 
appellant a request that his claims file be returned to the 
RO so that additional evidence related to his claim could be 
considered.  The appellant has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The appellant also stated that, as 
of June 29, 2001, he was being treated at the VAMC in North 
Little Rock, Arkansas.  The appellant provided a temporary 
address for that location.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a current, 
correct address for the appellant.

2.  The RO should schedule the appellant 
for a hearing before a traveling member 
of the Board at the RO, in accordance 
with applicable law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


